EXHIBIT 10.3

 

Note Purchase Agreement

 

This Note Purchase Agreement (this "Note Purchase Agreement") is dated January
6, 2016, by and between Terry F. King an individual with an address at 4901
Winding Lane, Indian Trial, North Carolina, 28079 (the "Investor") and
Multimedia Platforms, Inc, a Nevada corporation (the "Company"), whereby the
parties agree as follows:

 

1. Subscription.

 

Investor agrees to buy and the Company agrees to sell and issue to Investor a 9%
convertible promissory note (the "Note") in the amount of the aggregate purchase
price as set forth on the signature page hereto (the "Purchase Price") and
common stock purchase warrant (the "Warrant") to purchase such number of shares
equal to one hundred percent (100%) of the number of shares of common stock for
which the principal amount (and interest and such other amounts as determined
under the Note) of the Note is subject to conversion under the terms of the
Note. The completion of the purchase and sale of the Note and Warrant (the
"Closing") shall take place at a place and time (the "Closing Date") to be
specified by the Company.

 

2. Investor Acknowledgements.

 

Investor represents that Investor is purchasing the Note and Warrant for such
Investor's own account, and not as nominee or agent, for investment purposes
only and not with a view to, or for sale in connection with, a distribution.
Investor acknowledges that it is able to protect its interests in connection
with the acquisition of the Note and Warrant and can bear the economic risk of
investment in such without producing a material adverse change in Investor's
financial condition. Investor, either alone or with Investor's
representative(s), otherwise has such knowledge and experience in financial or
business matters that Investor is capable of evaluating the merits and risks of
the investment in the Note and Warrant.

 

3. Miscellaneous.

 

This Note Purchase Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. Execution may be made by delivery by facsimile or via
electronic format.

 

All communications hereunder, except as may be otherwise specifically provided
herein, shall be in writing and shall be mailed, hand delivered, sent by a
recognized overnight courier service such as Federal Express, or sent via
facsimile and confirmed by letter, to the party to whom it is addressed at the
following addresses or such other address as such party may advise the other in
writing:

 

To the Company: as set forth on the signature page hereto.

 

To the Investor: as set forth on the signature page hereto.

 

All notices hereunder shall be effective upon receipt by the party to which it
is addressed.

 

{Signature page follows}

 



 1

 



 

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Note Purchase Agreement.

 

MULTIMEDIA PLATFORMS, INC.

 

By:

/s/ Robert A. BlairName:

Robert A. Blair

Title:

Chief Executive Officer

   

Purchase Price:$50,000

Principal Amount of Note: $50,000

Number of Warrant Shares:166,667

Address for Notice:

 

Multimedia Platforms, Inc.

2929 East Commercial Blvd., Suite Ph-D

Fort Lauderdale, Florida 33308

Attn: Robert A. Blair, Chief Executive Officer

 

INVESTOR: Terry F. King

 

By:

/s/ Terry F. King

Name:

Terry F. King

Title:

 

PHYSICAL DELIVERY OF NOTE

AND WARRANT

Delivery Instructions:

 

Name in which Note and Warrant should be issued:

 

 

Terry F. King

Address for delivery:

Street: 4901 Winding Lane

City/State/Zip: Indian Trail, NC 28079

Attention: Terry F. King

Telephone No.: 704-821-7831

 

 

2

--------------------------------------------------------------------------------